            Case 18-50932-MFW            Doc 10-2    Filed 12/10/18     Page 1 of 13



                        COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, SS.                                         SUPERIOR COURT DEPARTMENT
                                                     OF THE TRIAL COURT
                                                     CIVIL ACTION NO.




COMMONWEALTH OF MASSACHUSETTS,

                             Plaintiff

       v.


STARION ENERGY, INC.;
STARTELDM, LLC;
TELELINK, LLC;
TELESTARS, LLC;
F E Z LLC d/b/a SHORETEK;
RUZHDIDAUTI; and
DASHMIR MURTISHI

                             Defendants

MASSACHUSETTS ELECTRIC COMPANY
d/b/a NATIONAL GRID and
NSTAR ELECTRIC COMPANY
d/b/a EVERSOURCE ENERGY

                             Trustee-Defendants only




                          AFFIDAVIT OF DONALD M. BISHOP

       I, Donald M, Bishop, do hereby state and depose the following:

       1.     I am an independent consultant on utility regulatory matters. I make this affidavit

in support of the Commonwealth's Motion for Trustee Process and Preliminary Injunction.




                                              -1 -
             Case 18-50932-MFW          Doc 10-2      Filed 12/10/18     Page 2 of 13



       2.      I have over twenty-five years' experience working in the electric industry

processing, analyzing and evaluating utility rate case petitions before public utility commissions,

both as a utility rate analyst and an independent consultant. I have analyzed and reviewed utility

regulatory matters and set forth recommendations in resolving issues presented. Having spent

twenty-five years with Northeast Utilities Service Company and Eastern Utilities Associates

Service Corporation, I am intimately familiar with electric utility operations, finance, quality

control and rate setting. I hold a Master of Science in Total Quality, and a Bachelor of Arts in

Economics. A summary of my qualifications and expertise can be found in Exhibit A (attached).

       3.      The Attorney General has engaged me to analyze billing records produced by

Starion Energy, Inc. ("Starion") in response to the Attorney General's Civil Investigative

Demands. I have also reviewed the transcripts of the Attorney General's deposition of Thomas

Stiner, who provided testimony concerning Starion's pricing practices.

       4.      I make this affidavit to provide testimony on the amount of money that Starion's

variable rate customers paid in excess of what they would have paid if they had received their

distribution company's fixed basic service rate. I also make this affidavit to provide some

background information on electricity supply services in Massachusetts.

       5.      In Massachusetts, residential customers who do not receive service from a

competitive electric supplier, such as Starion, receive fixed basic service by default.

Massachusetts electric distribution companies have separate fixed basic service rates for

residential, small commercial and industrial, large commercial and industrial, and street lighting

customers.

       6.      The electric distribution companies procure basic service through a competitive

process in which each distribution company solicits and receives bids from electricity suppliers.



                                                -2-
             Case 18-50932-MFW            Doc 10-2    Filed 12/10/18     Page 3 of 13



       7.      Fixed basic service for residential customers changes every six months at pre-

determined times of the year.

       8.      The Department of Public Utilities (the "Department") reviews and approves each

basic service rate before it goes into effect. The Department reviews the electric distribution

companies' basic service filings to ensure that the companies have appropriately solicited and

selected bids to provide basic service.

       9.      Basic service supply rates are pass through rates with no mark-up for profit for the

electric distribution companies, meaning the companies are not allowed to make any profits from

providing basic service to their customers.

       10.     Since the electric distribution companies do not make any profits from basic

service supply rates, they do not have any interest in whether a particular customer elects to

receive service from a competitive electric supplier, such as Starion, or not.

       11.     Electric distribution companies are required under law to provide basic service as

part of their franchise obligations. Basic service serves as a pricing benchmark for determining

whether a competitive electric supplier is providing a competitive rate, given the conditions of

the market over that same time period.

       12.     I have analyzed several Excel spreadsheets provided by Starion in response to the

Attorney General's Civil Investigative Demands (together, the "Billing Spreadsheets").

       13.     I understand that the Billing Spreadsheets were provided in response to Civil

Investigative Demands seeking information concerning each bill issued to Starion's customers.

The Billing Spreadsheets include information from charges in bills issued to customers starting

on July 28, 2014 and include bills issued as late as July 3, 2018.




                                                -3-
             Case 18-50932-MFW          Doc 10-2       Filed 12/10/18    Page 4 of 13



       14.     The Billing Spreadsheets have the following bates numbers: SEC01000003,

SECO1000004, SECO1000005, AG01000000001, AGO 1000000002, AG01000000003,

AG01000000006.

       15.     The Billing Spreadsheets include several categories of information as to the

supply portion of the bills issued to Starion's customers. As is relevant here, the Billing

Spreadsheets include, as to each bill, the name, address, customer ID and account number of

each customer; the customer's utility company; the service or "cycle" start and end dates for

each bill and the invoice date; the customer's supply rate with Starion; the customer's usage in

kilowatt-hours ("kWh") in that month; and the customer's total charges for the month.

       16.     The Billing Spreadsheets also reflect that Starion charges a monthly "Account

Management Fee" ("AMF") to certain of its customers in Massachusetts. The amount of

Starion's AMF in the Billing Spreadsheets, if applicable, was either included as a separate

column or derivable from other information.

       17.     Residential and small commercial and industrial customers in Massachusetts are

placed on fixed basic service unless they request to receive variable basic service. I used fixed

basic service prices for my analysis because the vast majority of Massachusetts residential basic

service customers receive fixed basic service.

       18.     Starion provided the first three of the Excel spreadsheets (together, the "First

Set"), representing the three service areas in which Starion sold its products, in response to the

Attorney General's Civil Investigative Demand, 2015-ETD-22. The First Set includes charges in

bills to Starion customers with invoice dates from July 28, 2014 through June 11, 2015.

       19.     In response to the Attorney General's next Civil Investigative Demand to Starion,

2017-ETD-08, Starion supplemented its production with three additional spreadsheets (together,



                                                 -4-
             Case 18-50932-MFW          Doc 10-2      Filed 12/10/18    Page 5 of 13



the "Second Set"). The Second Set includes charges in bills to customers in each service area

with invoice dates from June 1, 2015 through April 1, 2017.

       20.     The information provided in the Second Set has some differences from the First

Set. For example, whereas the First Set contains a column titled "Rate Plan" which shows

whether the customer was on a fixed or variable rate plan, the Second Set does not contain this

column.

       21.     Starion also provided an additional supplement (the "Third Set"), including bills

to customers in each service area with charges in bills to customers with invoice dates from

March 1, 2017 through July 3, 2018. Unlike the First and Second Sets, the Third Set contains

billing data from all of the service areas in which Starion does business in Massachusetts in a

single .txt file which is viewable as a spreadsheet in Excel.

       22.     There are also other differences in the Third Set, compared with the First and

Second Set. For example, whereas the First and Second Sets contain a column for the monthly

AMF, the Third Set does not have this column. However, the "Total Charges" column in the

Third Set includes charges related to the rate per kWh, the AMF, and sales tax, where applicable.

I understand that Starion has also represented that the Third Set is a raw data download from its

electronic data interchange ("EDI") provider, and therefore may not be completely accurate with

respect to the "Rate Class Code" and may contain other anomalies.

       23.     The Billing Spreadsheets indicate that Starion had approximately 130,600

customers combined in the three sets. Of these, I estimate 117,700 were variable rate customers

and 12,900 were fixed rate customers.

       24.     The Billing Spreadsheets also reflect that Starion marketed in the service territory

of Massachusetts Electric Company d/b/a National Grid ("National Grid") and the service



                                                -5-
              Case 18-50932-MFW          Doc 10-2      Filed 12/10/18      Page 6 of 13



territory of NSTAR Electric Company d/b/a Eversource Energy ("NSTAR") and Western

Massachusetts Electric Company d/b/a Eversource Energy ("WMECo"). As of December 29,

2017, WMECo merged into NSTAR. I will refer to them together in this affidavit as

"Eversource," and individually as "NSTAR" and "WMECo."

        25.     Based on the deposition testimony of Mr. Stiner, as well as my analysis of the

Billing Spreadsheets, Starion sells three different electricity supply products in Massachusetts: a

monthly variable rate product, known as "Starion Simple"; a fixed rate product, known as

"Starion Secure"; and a fixed rate product that includes voluntary renewable energy certificates,

known as "EcoGreen Secure." My analysis here focuses only on the rates Starion charged to its

Starion Simple variable rate customers.

        26.     Due to the differences between the types of information included in the First,

Second, and Third Sets that Starion produced, 1 had to make certain estimates or assumptions

when determining which losses are associated with Starion's variable rate customers and which

losses are associated with Starion's fixed rate customers.

        27.     For the First Set, I populated each row in the spreadsheet (which itself represents

an individual bill) with the fixed basic service rate that was effective in each customer's service

area for residential customers at the time of the customer's invoice date for the applicable bill.

After populating the First Set with the applicable basic service rate, I compared the rate charged

by Starion, as reflected in the First Set, to the rate that the customer would have paid if the

customer had been on his or her utility's fixed basic service rate.

        28.     The comparison was achieved by subtracting the utility's fixed basic service rate

from Starion's billed rate for each bill in the First Set. This calculation resulted in either a

positive or a negative number, depending on whether Starion's billed rate was above or below



                                                 -6-
             Case 18-50932-MFW           Doc 10-2     Filed 12/10/18      Page 7 of 13



the basic service rate. That number, for each bill, was then multiplied by the customer's usage

for the particular month to come up with an amount for each bill representing a savings or

overcharge relative to the basic service rate. I term the sum of these numbers the "Net Variable

Overcharge."

       29.     In addition to analyzing the amount Starion charged its Starion Simple variable

rate customers in relation to the utility's fixed basic service rate, I also analyzed the amount that

customers paid in monthly AMFs. For the First Set, I calculated this by adding the amounts in

the AMF column for Starion Simple variable rate customers to determine the total amount of

money these customers paid in AMFs.

       30.     I included the AMFs in my analysis because basic service customers do not pay

any separate fixed charges for electricity supply—they pay only the product of the basic service

rate and their monthly consumption. In short, the AMFs are charges that Starion's customers

would not have paid if they had received basic service electricity from their electric distribution

companies, and thus are properly included in the total amount of overcharges relative to basic

service.

       31.     In reviewing the First Set, I noticed the following ratio of variable bills to total

number of bills in the file: 0.9098 for National Grid; 0.9626 for NSTAR; and 0.9437 for

WMECo. These ratios were calculated by simply dividing the total number of bills for Starion

Simple variable rate customers by the total number of bills for all of Starion's customers.

       32.     For the Second Set, I followed essentially the same process as I did when I

analyzed the First Set: I compared the amount of money customers paid to Starion versus the

amount they would have paid had they paid their utilities' fixed basic service rate. However,




                                                -7-
             Case 18-50932-MFW           Doc 10-2        Filed 12/10/18   Page 8 of 13



because the Second Set did not include information regarding the "Rate Plan" each customer was

on, I had to estimate the number of customers on the Starion Simple variable rate plan.

       33.     To estimate that number, I used the ratios of Starion Simple variable bills to total

number of bills in the file from the First Set, as identified above. After subtracting the utility's

fixed basic service rate for the particular month from the rate charged by Starion, and

multiplying that number by the customers' electricity usage, the result was either a positive or

negative number, representing an overcharge or undercharge relative to basic service for each

bill. I summed the over/undercharge numbers for each utility, and I multiplied the resulting

totals for each by the appropriate ratio to come up with the Net Variable Overcharges number for

the Second Set.

       34.     To calculate the overcharges relating to the monthly AMF Starion charged to

Starion Simple variable rate customers in the Second Set, I simply summed all of the fees listed

in the AMF column and multiplied that number by the same ratios used for calculating the Net

Variable Overcharges.

       35.     Regarding the Third Set, I followed a similar process to calculate the amount of

overcharges as I used in calculating the Second Set. After subtracting the utility's fixed basic

service rate for the particular month from the rate charged by Starion, and multiplying the

number by the customers' electricity usage, the result was either a positive or negative number,

representing an overcharge or undercharge relative to basic service for each bill. Because there

was no column indicating the type of rate each customer was on, and the Rate Class Code

column was unreliable, 1 had to again estimate the number of people on the Starion Simple

variable rate plan. I summed the over/undercharge numbers for each utility, and multiplied the




                                                 - 8 -
             Case 18-50932-MFW          Doc 10-2       Filed 12/10/18     Page 9 of 13



resulting totals for each by the appropriate ratio to come up with the Net Variable Overcharges

number for the Third Set.

       36.     The Third Set did not include a dedicated column for the monthly AMF, but I was

able to derive the amount of these fees, to the extent they were present, for each bill from other

information in the spreadsheet. The AMF was only present for National Grid and NSTAR

customers, and amounted to $6.72 per month in most cases.

       37.     To calculate the total amount of overcharges related to the monthly AMF, I first

multiplied the "Billable Usage" by the "Billed Rate." I then subtracted'this amount from the

"Total Charges" and added all of these amounts up to get the total amount of fees. Lastly, I

added up the amounts in the "Sales Tax" column and subtracted that total from the total fees

amount, resulting in the AMF total reported below.

       38.     The results of my analysis of Starion's Billing Spreadsheets are summarized in

the table below:

 File name                                         Net Variable      Account          Subtotal/
                                                   Overcharges       Management       Total
                                                                     Fees
 First Set
 National Grid - MA Through 6 10 2015 (2).xlsx     ($1,121,608.32)      $814,060.10    ($307,548.22)
 (SEC01000003)
 NSTAR Invoices Tlirough 6 11 2015 (2).xlsx         ($207,008.17)       $144,406.88     ($62,601.29)
 (SEC01000004)
 WMECO Invoices Through 6 11 15.xlsx                   $310,028.28           0.00*      $310,028.28
 (SEC01000005)
 Subtotal                                          ($1,018,588.21)    $958,466.98       ($60,121.23)


 Second Set
 National Grid - MA Invoices 6 1 2015 to           $7,529,704.93     $2,702,153.36    $10,231,858.29
 04 01 2017-Final.xlsx (AGO1000000001)
 NSTAR Invoices 6 1 2015 to 4 1 2017-              $3,286,323.45     $1,555,870.86     $4,842,194.31
 Flnal.xlsx (AGO1000000002)
 WMECO Invoices 6 1 2015 to 04 01 2017-            $3,119,976.19             0.00*     $3,119,976.19
 Final.xlsx (AG01000000003)
 Subtotal                                          $13,936,004.57    $4,258,024.22    $18,194,028.79


                                                 -9-
               Case 18-50932-MFW         Doc 10-2        Filed 12/10/18   Page 10 of 13




 Third Set - BillingSummarv 7 5 18.txt
 (AGO1000000006)
 National Grid - MA Invoices                         $5,470,121.74    $1,720,840.64   $7,190,962.38

 NSTAR Invoices                                      $2,105,082.27    $1,472,779.57   $3,577,861.84

 WMECO Invoices                                      $1,720,180.38           0.00*    $1,720,180.38

 Subtotal                                            $9,295,384.39    $3,193,620.21   $12,489,004.60



 Total                                              $22,212,800.75    $8,410,111.41   $30,622,912.16




* There were no fees listed/calculated for WMECo.

         39.     In total, based on my calculations as explained above, the Billing Spreadsheets

reflect that Starion's Starion Simple variable rate customers paid approximately $30.6 million

more than they would have paid on their utility's fixed basic service rate for electricity used

during the period from July 2014 through July 2018.

         40.     On average, Starion Simple variable rate customers paid higher supply rates than

if they had been on their local utility's fixed basic service rate.

         41.     I also estimated, based on the Billing Spreadsheets, that Starion had 117,700

unique Starion Simple variable rate customers from July 2014 to July 2018. Because the Second

and Third Sets did not provide sufficient information to determine who was a variable rate

customer, I used the following ratios of variable to total customers from the First Set to estimate

the number of Starion Simple variable rate customers: 0.8706 for National Grid; 0.9436 for

NSTAR; and 0.9085 for WMECo.

         42.     The First Set also contains a column entitled "Vendor" which appears to indicate

the marketing channel through which each customer signed up with Starion. The percentage of


                                                 - 10-
              Case 18-50932-MFW          Doc 10-2      Filed 12/10/18   Page 11 of 13



bills for which the vendor is listed as "Startel" varies for each company according to the

following percentages: 92.12% for National Grid; 98.92% for NSTAR; and 43.12% for

WMECo. The Second and Third Sets do not include the "Vendor" column.

        43.     Although Starion's rates are significantly higher than fixed basic service, the

Billing Spreadsheets reflect that many customers have not cancelled and returned to basic service

or chosen another supplier.

        44.     It is well known in the utility industiy that most electricity customers only pay

attention to their total bill. Accordingly, a customer who receives high charges for supply may

not notice because the change could be masked by lower consumption or reductions in other

charges on the bill,

        45.     Additionally, a customer would not be able to tell simply from looking at his or

her bill that Starion had charged him or her more for electricity supply as compared to the

previous month or compared to the utility's basic service price. Bills from Massachusetts

electric distribution companies only include the charges from the customer's supplier on the bill.

Thus, a Starion customer would see Starion's rate on his or her electricity bill, but could not

determine if that rate was higher or lower than basic service simply by reviewing his or her bill.

A well-educated customer could certainly discover the current basic service rates by contacting

his or her electric distribution company or finding the information on the Internet. However,

based on my experience working in the industry, customers typically do not pay this much

attention to charges on their electricity bill.

        Signed under the pains and penalties of perjury this [7- day of October, 2018.




                                                  - 11 -
           Case 18-50932-MFW              Doc 10-2   Filed 12/10/18        Page 12 of 13


Donald M. Bishop                                     Appendix A - Page 1 of 2


EXPERIENCE

Consultant (2013 - Present)                           Senior Regulatory Planning Analyst (1999 -
Experienced in processing, analyzing and              2001)
evaluating utility rate case petitions before         Participated in the development and
Public Service Commissions. Examines and              implementation of regulatory policy related to
evaluates rate filings, contracts, agreements and     Massachusetts' proceedings.
rate matters regarding utility operations and
provides recommendations as to best course of         Responsible for the planning, scheduling, and
action.                                               coordination of various regulatory filings
                                                      including the preparation of testimony in
Analyzes and reviews utility regulatory matters       support of implementing that policy.
and sets forth recommendations in resolving the
issues. Calculates total revenue requirement          Monitored regulatory activities of other utilities.
needed to cover operating expenses and rate of
return.                                               Coordinated administrative matters and
                                                      interaction with regulatory commission staff and
Researches and evaluates regulatory utility           intervenors.
matters to assess impact on various classes of
customers, regarding rates, service, compliance       Testified in Massachusetts regulatory
and cost of service provisions.                       proceedings.

NORTHEAST UTILITIES SERVICE                           Served as an examiner for the Pioneer Valley
COMPANY                                               Business Excellence Award.
Manager, Massachusetts Regulatory Policy
(2001 -2012)                                          EUA SERVICE CORPORATION
Led the team that resulted in the successful          Regulatory Assistant (1988 - 1999)
approval of a $16.8M distribution rate increase       Participated on the team that developed a
and a revenue decoupling mechanism for                revenue recovery mechanism that increased
Western Massachusetts Electric Company.               EUA retail affiliate profits by more than $1M
                                                      per year.
Led the team that received approval for the first
investor-owned utility solar generation program       Led and participated on teams addressing a
in Massachusetts.                                     broad spectrum of technical problems/issues.

Participated on teams that led to the successful      Responded to ad hoc requests for analyses
approval of two two-year rate settlements for         and/or information.
Western Massachusetts Electric Company that
increased distribution revenues by more than          Performed economic analyses of various
$24M.                                                 business options.

Integrated financial and policy-driven goals into     Researched and wrote position papers on
a comprehensive regulatory strategy.                  technical issues.

Developed the policies necessary to implement         Guided regulatory projects.
this strategy.
                                                      Prepared testimony and regulatory filings.
Secured regulatory approval of company
policies and filings.                                 Testified as an expert witness before regulatory
                                                      commissions.
Testified in Massachusetts regulatory
proceedings.
           Case 18-50932-MFW              Doc 10-2   Filed 12/10/18       Page 13 of 13


Donald M. Bishop                                     Appendix A - Page 2 of 2


Served as an examiner for the Massachusetts
Quality Award.

                                                      MASSACHUSETTS DEPARTMENT OF
                                                      PUBLIC UTILITIES
Rate Analyst (1987- 1988)                             Rate Analyst (1981 - 1985)
Responsible for the study, analysis, and design       Assisted in Department investigations and
of rates in the Rate Research Section.                proceedings in the areas of revenue allocation
                                                      and rate design.
Conducted research into new ratemaking
procedures, innovative rate designs and               Prepared interrogatories, cross-examined
improved data acquisition.                            company witnesses, and drafted Department
                                                      decisions.
Prepared testimony and exhibits for use before
State Regulatory Agencies in support of               Reviewed gas companies' supply data.
                                                                        I'
periodic fuel and purchased power adjustment
factor and rate case proceedings.                     Handled technical inquiries, consumer
                                                      complaints, and explained Department
Testified as an expert witness before the             regulations and policies.
Massachusetts Department of Public Utilities
and the Rhode Island Public Utilities                 Project Liaison (1980 - 1981)
Commission.                                           Responsible for the daily oversight of federally
                                                      funded project. Rate Incentives for Utility
MASSACHUSETTS WATER RESOURCES                         Efficiency, including the compliance and
AUTHORITY                                             implementation of the federal PURPA standards
Statistician, Transmission Section (1986-             pertaining to this project.
1987)
Performed hydraulic flow calculations/analyses        Prepared project financial, progress and final
for reservoir and aqueduct monitoring including       reports for federal review.
flood control, discharges, and water supply to
municipalities, flow release and diversions.                           EDUCATION
Responsible for the section's record
maintenance.                                          Master of Science in Total Quality, Anna Maria
                                                      College
Initiated the automation of office procedures
and reports on microcomputer.                         Bachelor of Arts in Economics, University of
                                                      Massachusetts at Amherst
Computer Systems Consultant (1985 - 1989)
Reviewed clients' computer needs and                  Certificate in Marketing, Framingham State
recommended the appropriate microcomputer             College
solution; demonstrated computer hardware and
software; performed system installation and                 TECHNICAL DEVELOPMENT
customer training.
                                                      National Economic Research Associates
Taught "Getting Acquainted with                       Marginal Costing for Electric Utilities Course
Microcomputers" and "Programming in the
Basic Language" courses at Keefe Tech                 Edison Electric Institute Rate Fundamentals
Vocational School.                                    Course
